                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

BELLAIR CONDOMINIUM
ASSOCIATION, INC.,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-1200-Orl-31TBS

LEXINGTON INSURANCE COMPANY,

                       Defendant.


                                               ORDER
       This matter comes before the Court on the Motion to Remand (Doc. 12) filed by the

Plaintiff, Bellair Condominium Association, Inc. (henceforth, “Bellair”), and the response in

opposition (Doc. 16) filed by the Defendant, Lexington Insurance Company (“Lexington”).

       I.      Background

       Lexington, a Delaware insurance company, insured the real property of Bellair, a Florida

condo association.   The real property included two buildings, both located at the same address in

Daytona Beach. Bellair filed suit in state court on May 29, 2018, contending that its real property

was damaged while Lexington’s coverage was in effect, but that despite being informed of the

damage, Lexington had “failed or refused to perform under the policy, fully value Plaintiff’s losses

and failed to fully pay for all of Plaintiff’s losses as required by the insurance policy.”   (Doc. 2 at

2). Bellair’s two-page Complaint, which sought only the jurisdictional minimum of $15,000, did

not identify which (if any) of its two buildings had been damaged, and it did not describe the

damage that had occurred.
       Lexington was served with the Complaint on June 11, 2018. It removed the case to this

court on July 25, 2018, asserting that the parties were diverse and the amount in controversy

exceeded $75,000, as required by 28 U.S.C. § 1332. Bellair does not dispute that the

requirements of Section 1332 have been met. Nevertheless, it contends that remand is required

because Lexington missed the thirty-day deadline for removal established by 28 U.S.C. § 1446(b).

Lexington responds that it could not be sure when it was served with the complaint that the

amount in controversy exceeded $75,000 and says it removed the case within thirty days of first

receiving confirmation that it did.

       II.     Legal Standards

       A civil action filed in state court may be removed to federal court if the case could have

originally been filed there. 28 U.S.C. § 1441(a). Federal district courts have original jurisdiction

over matters in which there is complete diversity between the parties and the amount in

controversy exceeds $75,000.     28 U.S.C. § 1332. Where a case as stated by the initial pleading is

not removable, the defendant must file a notice of removal within thirty days after receipt of “an

amended pleading, motion, order or other paper” from which it may first be ascertained that the

case is one “which is or has become removable.” 28 U.S.C. §1446(b)(3).

       III.    Analysis

       Bellair contends that Lexington knew before the instant suit was filed that the amount in

controversy exceeded $75,000.     Therefore, Lexington knew that diversity jurisdiction existed

when it was served with the Complaint on June 11, 2018, meaning the removal deadline passed

two weeks before Lexington actually removed the case.

       Lexington responds that it could not be sure the $75,000 jurisdictional threshold had been

cleared when it first was served with the Complaint – which, as noted above, did not specify the




                                                -2-
amount of damage or the building(s) allegedly suffering it. Based on a Civil Remedy Notice of

Insurer Violations (“CRN”) filed by Bellair with the state at the same time the Complaint was

filed, Lexington knew that its insured was claiming to have suffered $410,440 in damage to its

property. (Doc. 12-2 at 11). However, the CRN did not specify whether the property damage

had been suffered at both of Bellair’s buildings, or only one of them. The two buildings had

separate deductibles: $311,185.54 for Building 1 and $15,584.78 for Building 2. Based on its

own assessment of the damage, Lexington had already paid $13,836.94 to Bellair.     Thus, if the

alleged damage was limited to one of the buildings, the amount in controversy exceeded the

$75,000 jurisdictional minimum.    But if Bellair was alleging that both buildings had been

damaged, then both deductibles could apply. Subtracting the combined deductible of

$326,770.32 and the $13,836.94 already paid from the $410,440 repair estimate would result in an

amount in controversy of only $69,823.74.

       On July 16, 2018, Bellair sent Lexington a settlement demand that, inter alia, specified

that the $410,440 in damage at issue had been suffered at Building 2. Lexington contends that

this was the first time it could be sure the amount in controversy exceeded $75,000, and therefore

the case was one that could be removed. Removal occurred nine days later.

       The Court finds that the CRN did not provide enough information, on its own or in

conjunction with the Complaint, for Lexington to be sure that the amount in controversy exceeded

$75,000.   Accordingly, the removal deadline did not begin to run until Lexington received the

settlement demand on July 16, establishing that the damages had all been suffered at Building 2.

Lexington’s removal on July 25 was therefore timely.




                                               -3-
IV.    Conclusion

In consideration of the foregoing, it is hereby

ORDERED that the Motion to Remand (Doc. 12) is DENIED.

DONE and ORDERED in Chambers, Orlando, Florida on November 13, 2018.




                                         -4-
